

113 S1585 IS: To amend title 38, United States Code, to update the Service-Disabled Veterans Insurance program to base premium rates on the Commissioners 2001 Standard Ordinary Mortality Table instead of the Commissioners 1941 Standard Ordinary Table of Mortality.
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1585IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to update the
		  Service-Disabled Veterans Insurance program to base premium rates on the
		  Commissioners 2001 Standard Ordinary Mortality Table instead of the
		  Commissioners 1941 Standard Ordinary Table of Mortality.1.Revision of basis for premium
			 rates under Service-Disabled Veterans Insurance programSection 1922(a) of title 38, United States
			 Code, is amended by striking Commissioners 1941 Standard Ordinary Table
			 of Mortality both places it appears and inserting Commissioners
			 2001 Standard Ordinary Mortality Table.